PER CURIAM.
Mamerto U. Gramata seeks review of the April 16, 2001, decision of the Merit Systems Protection Board, No. SE0831010104-I-1, 90 M.S.P.R. 26, dismissing his appeal of the Office of Personnel Management’s denial of a deferred annuity under the Civil Service Retirement Act as untimely. We affirm.
A board decision must be affirmed unless it is found to be: “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (1994).
Gramata filed a timely request for reconsideration of the Office of Personnel Management’s denial of his annuity on January 21, 1986. The Office of Personnel Management denied reconsideration on December 20, 1990. Gramata filed an appeal with the board on December 20, 2000, ten years later. He argues that the board’s failure to waive the time bar to his appeal is an abuse of discretion. He as*637serts that good cause for the delay exists because he never received the 1990 decision due to the poor postal system in the Philippines where he resides. Even if this assertion is true, however, delay is only excusable if Gramata exercised “diligence or ordinary prudence” in filing his late appeal. Mendoza v. Merit Sys. Prot. Bd., 966 F.2d 650, 653 (Fed.Cir.1992). Gramata failed to offer any evidence that he inquired about the status of his claim within the fourteen years he waited to file. Thus, the board properly concluded that Gramata failed to meet his burden of establishing that his untimeliness should be excused.